Case 2:20-cv-00380-JAW Document5 Filed 10/29/20 Pagelof2 PagelD#: 73
Case 2:20-cv-00380-JAW Document 3 Filed 10/15/20 Page 1 of 2 PagelD #: 63

AO 440 (Rev, 06/12) Summons in wa Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Maine

U.S. Bank Trust, N.A., as Trustee for LSF11 Master
Participation Trust

Plaintiff(s)

Vv. Civil Action No. 2:20-cv-00380-JAW

Karen Lisa Vincent

Nee ee ee eee ee ee ae ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Karen Lisa Vincent
6 Island View Drive, Apt. 102
Westbrook, ME 04092, Cumberland

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —— or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

John A. Doonan, Esq.

Reneau J. Longoria, Esq.

Doonan, Graves & Longoria, LLC
700 Cummings Center, Suite 225 D
Beverly, MA 01915

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

  

& &

Date: 10/15/2020 Rey

Christa K. Berry
Clerk, U.S. District Court
Case 2:20-cv-00380-JAW Document5 Filed 10/29/20 Page2of2 PagelD#: 74
Case 2:20-cv-00380-JAW Document 3 Filed 10/15/20 Page 2of2 PagelD #: 64

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 2:20-cv-00380-JAW

 

PROOF OF SERVICE
(This section shottld not be filed with the court unless required by Fed. 8. Civ. P. 4 ())

This sunamons for (name of individual and title, if anv} / f BE L/ GA ta¢27

was received by me on (date) /P-Z3I—-ZPD
Oo KAR N Vincen7

(8 1 personally served the summons on the individual at (place) G@ Ls 4g, aa View Dr #/62
West hpvek, 74E on (dae) (O-EF-ZO_ 01

OF Tleft the summons at the individual’s residence or usual place of abode with (name)

 

 

. 4 person of suitable age and discretion who resides there.

Ol] (date) , and mailed. a copy to the individual's last known address; or

 

O Iserved the sununons on (name of individual) . who Is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

Ol) (date) . or
QO Treturmed the summons wiexecuted because “Or
[J Other (specify):
My fees are $ for travel and $ for services. for a total of $ 0.90

 

J declare under penalty of perjury that this information is true.

pac. JO- 23-20 Lye Pl we

Server’s signature

Lbpihs Plugged

Printed name and title

Zt, Y ed AAXG AT ee

Server's address

Additional infonnation regarding attempted service. etc:

 

Rees] |

   
